DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on November 22, 2021. As directed by the amendment: claims 1-4, 7, 9-12, 15 and 17-20 have been amended, claims 6 and 14 have been cancelled, and new claims 21 and 22 have been added. Claims 1-5, 7-13 and 15-22 are currently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivoting axle part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether an inner face of the lid in line 4 is the same as the inner face of the lid recited in claim 1 or if it is in addition to that of claim 1. For the purpose of examination, the limitation of claim 3 will be treated as in addition to the inner face of the lid of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (USPN 7,223,258).
Regarding claim 1, Crawford discloses an intradermal needle (Fig. 2) comprising:
a tubular needle (needle 40) including a needle tip (Fig. 2; tip of needle 40 near 46) configured to puncture a living body (needles are used for puncturing a living body); 
a needle hub (hub 60) configured to support the tubular needle (Fig. 2; part of needle 40 is held in hub); 
a flange (collar 90) fixed to (col. 7, line 64 – col. 8, line 3) and extending outwardly from the needle hub (60) so that the flange (90) is an enlarged diameter part of the needle hub (Fig. 10); 
an annular protrusion (see annotated Fig. 10 below) extending to a front end side (Fig. 10 below) of the enlarged diameter part (Fig. 10), and wherein the annular protrusion has a cylindrical shape (annular protrusion is a cylindrical shape) that surrounds a periphery of the tubular needle (Fig. 10 below); 
a protector (shield 140) pivotably (col. 9, lines 1-2) attached to the enlarged diameter part (90), so as to be movable (col. 8, lines 33-39) from an open position (Fig. 10) in which the needle tip is exposed and uncovered (col. 8, lines 33-39) by the 
wherein the protector includes a lid (shield 140 is a lid) having a width smaller than a diameter of the enlarged diameter part of the needle hub (Fig. 13 below; portion of shield 140 has a width smaller than a diameter of the enlarged diameter part of the needle hub) and a pair of arms (see annotated Fig. 3A below) that extend from a respective end (rearward end 168) of the lid and are spaced apart from each other in an axial direction of the pivoting axle part (182) (Fig. 3A), each of the pair of arms includes a first arm (rounded ears 194) that extends perpendicularly towards an inner face (inner surfaces 175) of the lid (Fig. 3A; rounded ear 194 on each arm are extended toward the inner surface 175 on opposing side of the respective rounded ear) and being pivotably supported by the pivoting axle part (interaction between the arms and the pivoting axle part provide the pivotable manner as stated in col. 9, lines 1-2), the pair of arms configured to maintain the lid in the open position (Fig. 10) away from the pivoting axle part (182) and near an axis of the needle hub (60).

    PNG
    media_image1.png
    510
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    237
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    284
    media_image3.png
    Greyscale

Regarding claim 2, Crawford discloses the intradermal needle according to claim 1, further comprising: 
each of the first arm (194) of the pair of arms including an inclined face (proximal surfaces 195, 197) configured to maintain a free end (forward end wall 164) of the lid in the open position (Fig. 10) and away from the needle hub (col. 7, lines 16-25, force is required to move the shield 140 to a closed position due to the presence of the rounded ears 194, therefore, rounded ears 194 will help maintain the shield in an open position until the user actively overcomes the force needed to engage the rounded ears with the collar).
Regarding claim 3, Crawford discloses the intradermal needle according to claim 1, wherein the lid has a wall (see annotated Fig. 13 below) configured to restrict a stop position (Fig. 13) of the lid at the closed position (Fig. 13) of the protector (140), and the wall maintains an inner face (Fig. 13; inner face of shield at 164) of the lid, facing to the needle tip, closer to the front end side (annotated Fig. 10 from claim 1) than the annular protrusion.

    PNG
    media_image4.png
    376
    217
    media_image4.png
    Greyscale

Regarding claim 4, Crawford discloses the intradermal needle according to claim 1, further comprising: 
a claw (shelf lock 220) on the wall of the lid configured to hold (col. 7, lines 22-28) the lid in the closed position (Fig. 13).
Regarding claim 5, Crawford discloses the intradermal needle according to claim 1, further comprising: a cutout (see annotated Fig. 6 below) that houses a part of the needle hub (60) in the open position (Fig. 8 is also considered to be in an open position where the cutout houses part of the needle hub), the cutout being located closer to the pivoting axle part (182) of the lid than the axis of the needle hub (hub 60).

    PNG
    media_image5.png
    290
    360
    media_image5.png
    Greyscale

Regarding claim 7, Crawford discloses the intradermal needle according to claim 1, wherein the pivoting axle part (182) has a pair of axle pins (see annotated Fig. 3A below; axle pins interpreted as being a single axle pin having two sides, a left and right side indicating a pair of axle pins) spaced apart in the axial direction (the pair of axle pins are arranged in an axial direction), and the arms are engaged with the axle pins (Fig. 3A below) in a freely pivotable manner (col. 9, lines 1-2).

    PNG
    media_image6.png
    264
    321
    media_image6.png
    Greyscale

Regarding claim 8, Crawford discloses the intradermal needle according to claim 1, wherein the needle hub (60) possesses a central axis (see annotated Fig. 2 below) extending through the needle hub, the needle hub including a front end side (Fig. 2 below) and a base end side (Fig. 2 below) on opposite axial sides of the needle hub.

    PNG
    media_image7.png
    226
    674
    media_image7.png
    Greyscale

Regarding claim 9, Crawford discloses a packaging article comprising: 
an intradermal needle (Fig. 2); and 
a container (second rigid sleeve 52) in which is positioned the intradermal needle, the intradermal needle including a tubular needle (needle 40) having a needle tip (Fig. 2; tip of needle 40 near 46) configured to puncture a living body (needles are used for puncturing a living body); a needle hub (hub 60) configured to support the tubular needle (Fig. 2; part of needle 40 is held in hub); a flange (collar 90) fixed to (col. 7, line 64 – col. 8, line 3) and extending outwardly from the needle hub (60) so that the flange (90) is an enlarged diameter part of the needle hub (Fig. 10); an annular protrusion (see annotated Fig. 10 from claim 1) extending to a front end side (Fig. 10 from claim 1) of the enlarged diameter part (Fig. 10), and wherein the annular protrusion has a cylindrical shape (annular protrusion is a cylindrical shape) that surrounds a periphery of the tubular needle (Fig. 10 from claim 1); a protector (shield 140) pivotably (col. 9, lines 1-2) attached to the enlarged diameter part (90), so as to be movable (col. 8, lines 33-39) from an open position (Fig. 10) in which the needle tip is exposed and uncovered (col. 8, lines 33-39) by the protector (140) to a closed position in which the needle tip is covered by the protector (Fig. 13), the protector (140) being pivotably mounted (col. 9, lines 1-2) on a pivoting axle part (hanger bar 182) arranged within a 
the container (52) having an inner diameter nearly equal to an outer diameter of the enlarged diameter part (90; also see col. 8, lines 17-20; inner diameter of the container 52 is forced fit over the outer diameter of the enlarged diameter part which makes the diameters equal), and the intradermal needle being positioned (col. 7, line 64 – col. 8, line 19) in the container (52) with the protector (140) in the open position (Fig. 1).
Regarding claim 10, see claim 2.

Regarding claim 12, see claim 4.
Regarding claim 13, see claim 5.
Regarding claim 15, see claim 7.
Regarding claim 16, see claim 8.
Regarding claim 17, Crawford discloses an injection device comprising: 
an intradermal needle (Fig. 2);PATENT 
Attorney Docket No. 1027550-00201639a syringe (Fig. 18, col. 9, lines 47-49) attached to the intradermal needle in a detachable manner (col. 1, lines 12-18, the invention is connected to the syringe in a detachable manner with the invention being adapted to many devices); and 
the intradermal needle (Fig. 2) including a tubular needle (needle 40) having a needle tip (Fig. 2; tip of needle 40 near 46) configured to puncture a living body (needles are used for puncturing a living body); a needle hub (hub 60) configured to support the tubular needle (Fig. 2; part of needle 40 is held in hub); a flange (collar 90) fixed to (col. 7, line 64 – col. 8, line 3) and extending outwardly from the needle hub (60) so that the flange (90) is an enlarged diameter part of the needle hub (Fig. 10); an annular protrusion (see annotated Fig. 10 from claim 1) extending to a front end side (Fig. 10 from claim 1) of the enlarged diameter part (Fig. 10), and wherein the annular protrusion has a cylindrical shape (annular protrusion is a cylindrical shape) that surrounds a periphery of the tubular needle (Fig. 10 from claim 1); a protector (shield 140) pivotably (col. 9, lines 1-2) attached to the enlarged diameter part (90), so as to be movable (col. 8, lines 33-39) from an open position (Fig. 10) in which the needle tip is exposed and uncovered (col. 8, lines 33-39) by the protector (140) to a closed position 
Regarding claim 18, Crawford discloses the injection device according to claim 17, further comprising: 
each of the first arm (194) of the pair of arms including an inclined face (proximal surfaces 195, 197) configured to maintain a free end (forward end wall 164) of the lid in the open position (Fig. 10) and away from the needle hub (col. 7, lines 16-25, force is required to move the shield 140 to a closed position due to the presence of the rounded ears 194, therefore, rounded ears 194 will help maintain the shield in an open position until the user actively overcomes the force needed to engage the rounded ears with the collar); and
wherein the lid has a wall (see annotated Fig. 13 from claim 3) configured to restrict a stop position (Fig. 13) of the lid at the closed position (Fig. 13) of the protector (140), and the wall maintains an inner face (Fig. 13; inner face of shield at 164) of the lid, facing to the needle tip, closer to the front end side (annotated Fig. 10 from claim 1) than the annular protrusion.
Regarding claim 19, Crawford discloses the injection device according to claim 18, further comprising: 
a claw (shelf lock 220) on the wall of the lid configured to hold (col. 7, lines 22-28) the lid in the closed position (Fig. 13); and
a cutout (see annotated Fig. 6 from claim 5) that houses a part of the needle hub (60) in the open position (Fig. 8 is also considered to be in an open position where the cutout houses part of the needle hub), the cutout being located closer to the pivoting axle part (182) of the lid than the axis of the needle hub (hub 60).
Regarding claim 20, Crawford discloses the injection device according to claim 19, wherein the pivoting axle part (182) has a pair of axle pins (see annotated Fig. 3A from claim 7; axle pins interpreted as being a single axle pin having two sides, a left and right side indicating a pair of axle pins) spaced apart in the axial direction (the pair of axle pins are arranged in an axial direction), and the arms are engaged with the axle pins (Fig. 3A below) in a freely pivotable manner (col. 9, lines 1-2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Debreczeni (USPN 5,462,534).
Regarding claim 22. Crawford discloses the intradermal needle according to claim 1, but fails to disclose wherein the lid is an annular plate that covers the needle tip of the tubular needle, and when moved to the closed position, the lid covers an entirety of the annular protrusion.
However, Debreczeni teaches a needle assembly (Fig. 4) for a syringe (syringe 18) having a lid (needle guard 14) that is an annular plate (hollow cylindrical sheath 24) that covers the needle tip (pointed end 22) of the tubular needle (needle 20), and when moved to the closed position (Fig. 3), the lid covers an entirety of the annular protrusion (see annotated Fig. 3 below). 
Given the teachings of Debreczeni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Crawford to be annular, since doing so would effectively prevent the all sides of the needle from being exposed.

    PNG
    media_image8.png
    598
    273
    media_image8.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed November 22, 2021, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as currently presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under a new interpretation of Crawford. See rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783